Reversed and Remanded and Opinion Filed January 19, 2022




                                      In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00827-CV

               MARK DANA AND DIANA DANA, Appellants
                              V.
               DIAMANTE MEMBERS CLUB, INC., Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-01510-2020

                       MEMORANDUM OPINION
                   Before Justices Myers, Molberg, and Garcia
                           Opinion by Justice Molberg
      In this restricted appeal, appellants Mark and Diana Dana argue there is error

apparent on the face of the record that appellee Diamante Members Club, Inc.

(DMCI) failed to comply with mandatory requirements for domesticating a foreign

judgment under the Uniform Enforcement of Foreign Judgments Act (“UEFJA”) by

failing to file notice of the filing or present the court with a proper affidavit

authenticating the filing. See TEX. CIV. PRAC. & REM. CODE § 35.004(a), (b)(2).

DMCI concedes facial error.

      Having reviewed the record, we agree with the Danas and DMCI that the

mandatory UEFJA requirements were not met and that this error is apparent on the
face of the record. See id; see also TEX. R. APP. P. 26.1(c); Alexander v. Lynda’s

Boutique, 134 S.W.3d 845, 848 (Tex. 2004). Accordingly, we reverse the trial

court’s judgment and remand for further proceedings consistent with this opinion.




                                          /Ken Molberg/
                                          KEN MOLBERG
200827f.p05                               JUSTICE




                                       –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

MARK DANA AND DIANA                            On Appeal from the 471st Judicial
DANA, Appellants                               District Court, Collin County, Texas
                                               Trial Court Cause No. 471-01510-
No. 05-20-00827-CV           V.                2020.
                                               Opinion delivered by Justice
DIAMANTE MEMBERS CLUB,                         Molberg. Justices Myers and Garcia
INC., Appellee                                 participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings consistent with this opinion.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 19th day of January, 2022.




                                         –3–